This case comes before the Court by petition of John Buchmeier, the husband of Dorothea Buchmeier, deceased, caveating the will and charging that the said paper writing was not the will of Dorothea Buchmeier, and that she was not oí sound and disposing *7mind and capable of making a valid deed or contract, and other reasons.
The petition was fully answered by the executor.
The Court, after hearing the testimony in the case and arguments of counsel, are clearly of the opinion that the petition should be dismissed, and that the will should stand as the last will and testament of Dorothea Buchmeier. And it is so ordered that the will of Dorothea Buchmeier stand as her last will and testament. And it is further ordered that the petition and caveat be dismissed with costs.
(Signed.)
GEORGE W. LINDSAY,
DANIEL CANS,
CHARLES E. JENKINS.